Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

 				Response to Amendment
The Request for continued Examination, filed on 09/30/2021, has been entered and acknowledged by the Examiner.   In the Amendment, applicant amended claims 1, 3-8, 10-14, 20, 22-25.  Claims 15-19 are cancelled.
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103
Please note claims 1-14 and 20-25 are pending.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-14 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US PGPUB 2011/0197129, hereinafter Hsu), in view of Yueh et al. (US PGPUB 2007/0294320, hereinafter Yueh).
As per as claim 1, Hsu disclose: 
 (Original) A machine-readable storage device or storage disk comprising instructions that, when executed, cause one or more processors (Hsu, e.g., [0046-0047], “computer system, memory…”) to at least:
 	access an indication received from a user device, the indication indicative that a file is designated as a favorite file (Hsu, e.g., [0008], [012-0016], [0049], “…receiving plurality of multimedia files…”);
 	 retrieve a first copy of the file at a first time via a network from a network device (Hsu, e.g., [0008], [0012-0016], [0050], [0056], “…loading a plurality of multimedia files according to content of a pre-established favorites list recording respective names and storage locations of the multimedia files…”) (the examiner asserts that loading a file to the favorites list recording is equivalent to retrieve a first copy of the file at a first time) ;
 	store the first copy of the file as a first favorite file on a favorites storage device (Hsu, e.g., [0015-0021], “…storing a pre-established favorites list, content of the favorites list recording respective names and storage locations of the multimedia files…”) (store the first copy to on a favorites storage device); 
	To make records of “determine whether the first favorite file has expired on the favorites storage device;
in response to determining the first favorite file has expired, retrieve a second copy of the file at a second time via the network from the network device; and 
 	update the first favorite file with the second copy of the file retrieved at the second time.”
	However Yueh, in an analogous art, discloses “determine whether the first favorite file has expired on the favorites storage device” (Yueh, e.g., [0019-0020] and [0028], “…determination…period has expired…file system or data sets…”);
in response to determining the first favorite file has expired, retrieve a second copy of the file at a second time via the network from the network device (Yueh, e.g., fig. 2, associating with texts description, [0020-0022], “…priority restore…periodically when a defined "refresh" period expires and  determine all the data sets that are active based on the window and parameters…useful time period…”); and 	update the first favorite file with the second copy of the file retrieved at the second time (Yueh, e.g., fig. 2, associate with texts description, [0021-0024] and [0027-0029], “…"refresh" period has expired…a new priority restore data set is generated by accessing the client file system or data sets again…restoring onto one or more of the client nodes…”) (updating the second copy at the second time). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Yueh and Hsu to allow user to restore/refresh/download the file/video/movie/film that has expired and then store it in user’s personal favorite folder to archiving in retrieve the favorite file faster without search in among of files (Yueh, e.g., [0012-0014]).

As per as claim 2, the combination of Yueh and Hsu disclose:
 (Original) The machine-readable storage device or storage disk of claim 1, wherein the instructions are to further cause the one or more processors to:
 	receive a request from a user on the user device to retrieve the first favorite file (Hsu, e.g., [0008], [012-0016], [0049], “…receiving plurality of multimedia files…”); 
 	verify the user has permission to access the first favorite file (Hsu, e.g., figs. 1 , 2 and 4, associating with texts description,[0008-0009] and [0049], disclose (access control for file) and further see (Yueh, e.g., fig. 2, association with texts description, [0023] and [0027]  disclose rules to access the file)); and
 	in response to verifying the user has permission, provide access to the first favorite file on the favorites storage device (Hsu, e.g., figs. 1 , 2 and 4, associating with texts description,[0008-0009] and [0049], disclose (access control for file) and further see (Yueh, e.g., fig. 2, association with texts description, [0023] and [0027]  disclose rules to access the file)).

As per as claim 3, the combination of Yueh and Hsu disclose: 
(Currently Amended) The machine-readable storage device or storage disk of claim 1, wherein the instructions are to cause the one or more processors to retrieve the first copy file from the network device via an Internet connection (Hsu, e.g., [0045-0047],  (network/cloud) and further see (Yueh, e.g., fig.2, associating with texts description,  [0027-0029]) and the favorites storage device is accessible to the user device without the Internet connection ((Hsu, e.g., [0008], [012-0016], [0049],  (local storage/personal computer storage) and further see (Yueh, e.g., fig. 2, association with texts description, [0027-0029]).

As per as claim 4, the combination of Yueh and Hsu disclose:
(Currently Amended) The machine-readable storage device or storage disk of claim 1, wherein the file is designated as a favorite file in response to usage statistics for the first file (Hsu, e.g., [0020-0029] disclose file information (thumbnail list)).

As per as claim 5, the combination of Yueh and Hsu disclose:
(Original) The machine-readable storage device or storage disk of claim 1, wherein the file is designated as a favorite file in response to a context of the user device ((Hsu, e.g., [0008], [012-0016], [0049], and further see (Yueh, e.g., fig. 2, association with texts description, [0027-0029]).

As per as claims 6, the combination of Yueh and Hsu disclose:
 (Currently Amended) The machine-readable storage device or storage disk of claim 1, wherein the instructions are to cause the one or more processors to retrieve the second copy the file at the second time from the network device based on expiration information for the file (Yueh, e.g., fig. 2, associating with texts description, [0020-0022], “…priority restore…periodically when a defined "refresh" period expires and  determine all the data sets that are active based on the window and parameters…useful time period…”).
	
As per as claims 7, the combination of Yueh and Hsu disclose:
(Currently Amended) The machine-readable storage device or storage disk of claim 6, wherein the instructions are to cause the one or more processors to reset the expiration information the second copy for the file retrieved at the second time from the network device (Yueh, e.g., fig. 2, associating with texts description, [0020-0022], “…priority restore…periodically when a defined "refresh" period expires and determine all the data sets that are active based on the window and parameters…useful time period…”).

Claims 8-14 are essentially the same as claims 1-7 except that they set forth the claimed invention as an apparatus rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 20-25 are essentially the same as claims 1-7 except that they set forth the claimed invention a method rather a computer readable medium, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 09/30/2021 with respect to claims 1-14 and 20-25  have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record (See the new ground(s) of rejection set forth herein above). 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to modify and store a favorite file on the network device.

a.	Dingler et al. (US PGPUB 2012/0311091, hereafter Dingler); “Digital Rights Protection through Context Expiration Enforcement” disclose controlling expire content/document/file and restore the expired content/document/file.
Dingler further teaches determine the expire file/image and restore the origin file/image [0036]. 
Dingler also teaches updating file/image and store file/image to favorites folder/device ([0057-0060]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163